DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention I in the reply filed on 11/24/21 is acknowledged.  The traversal is on the ground(s) that the inventions are obvious variants of one another.  This is not found persuasive because the applicant states that the obvious variants are the negative phase retardation layer and the positive phase retardation layers. The examiner respectfully disagrees, as positive phase retardation layers have different affects within an electronic device than negative phase retardation layers. Both retardation layers have distinct properties that are different from one another. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Woo et al (US Publication No.: US 2010/0328593 A1, “Woo”).
Regarding Claim 1, Woo discloses an electronic device (Figures 1-5), comprising:
A first substrate (Figure 1, first substrate 210);
A second substrate, disposed opposite to the first substrate (Figure 1, second substrate 120 or 310);
A light control layer, disposed between the first substrate and the second substrate (Figure 1, light control layer 130), 
The light control layer comprising a first optical axis (Figure 3, first optical axis 132); and
A negative phase retardation layer, disposed between the first substrate and the second substrate (Figure 1, negative phase retardation layer 230), 
The negative phase retardation layer comprising a second optical axis (Figure 3, second optical axis 232), wherein
A projection of the first optical axis on a tangent plane of the first substrate and a projection of the second optical axis on the tangent plane of the first substrate are parallel to each other (Figure 3; Paragraph 0079 discloses parallel and opposite optical axes).

Regarding Claim 2, Woo discloses the electronic device according to claim 1, wherein in a direction of a normal viewing angle, a first trajectory on a polarization sphere corresponds to a transition of a polarization state of light passing through the light control layer, a second trajectory on the polarization sphere corresponds to a transition of a polarization state of the light passing through the negative phase retardation layer, and the second trajectory takes a reverse turn relative to the first trajectory (Figure 4, first trajectory P2, second trajectory P1; Paragraph 0088; Paragraph 0094).

Regarding Claim 3, Woo discloses the electronic device according to claim 2, wherein the reverse turn that the second trajectory takes relative to the first trajectory is without round or an integer round in trajectory greater than zero (Figure 4; Paragraph 0088; Paragraph 0094).

Regarding Claim 4, Woo discloses the electronic device according to claim 2, further comprising a polarization layer and a compensation film disposed between the second substrate and the polarization layer (Figure 1, polarization layer 310, compensation film 320, second substrate 120).

Regarding Claim 5, Woo discloses the electronic device according to claim 2, wherein a phase retardation value of the negative phase retardation layer is substantially equal to the light control layer minus an integer multiple of a wavelength of the light, and the integer is greater than or equal to zero (Paragraph 0154; Paragraphs 0077-0080).

Regarding Claim 6, Woo discloses the electronic device according to claim 1, the electronic device is a liquid crystal display device (Figures 1-5).

Regarding Claim 7, Woo discloses the electronic device according to claim 1, wherein an optical axis of the first substrate and an optical axis of the second substrate are perpendicular to each other (Figure 3, optical axis 312 of second substrate 310 is perpendicular to optical axis 212 of first substrate 210). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIAM QURESHI/Examiner, Art Unit 2871